Citation Nr: 1433042	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-30 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder, to include as due to in-service herbicide exposure.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to service connection for a right shoulder disorder.

6.  Entitlement to service connection for a left shoulder disorder.

7.  Entitlement to an initial compensable disability rating for bilateral hearing loss.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1970 to February 1972, to include a tour in the Republic of Vietnam from April 1971 to February 1972.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for bilateral hearing loss.  The RO assigned an initial noncompensable (0 percent) disability rating for the bilateral hearing loss, retroactively effective from April 2005.  In the May 2007 decision, the RO then denied the remaining claims on appeal.  The Veteran filed a Notice of Disagreement (NOD) in December 2007, appealing the initial disability rating assigned for the bilateral hearing loss and the service connection denials.  The RO issued a Statement of the Case (SOC) in June 2009.  In August 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In March 2013, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  

The Agency of Original Jurisdiction (AOJ) certified this appeal to the Board in December 2012.  Subsequently, additional medical evidence was added to the record.  However, the Veteran waived his right to have the AOJ initially consider this evidence in a statement dated in December 2012.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Right Ankle

Initially, a VA addendum medical opinion is necessary before the claim can be decided on the merits.  Specifically, the Veteran was afforded a VA examination in January 2007.  Following a review of the claims file, the VA examiner opined that the Veteran did not have a current right ankle disorder.  The examiner then found that the Veteran's current complaints of right ankle pain were not related to his active military service.  In forming this opinion, the examiner cited to incorrect dates for the Veteran's two in-service injuries and treatment for the right ankle (i.e., September 1970 and February 1971, instead of the correct dates of February 1970 and February 1971).  A medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, as part of his rationale, the VA examiner pointed to the fact that the Veteran did not have a current right ankle diagnosis.  However, during the course of the appeal, in February 2012, June 2012, and July 2012 VA outpatient treatment records, the Veteran was noted to have right ankle pain and was diagnosed with "likely post traumatic osteoarthritis" of the left ankle.  In McClain v. Nicholson, 21 Vet. App. 319 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the service connection requirement of a current disorder being present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the [VA] Secretary's adjudication of the claim."  Thus, since the Veteran had a current diagnosis for at least a portion of his appeal, the Veteran satisfies the requirement of a current diagnosis and a VA addendum medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place).  

Additionally, at his Board hearing, the Veteran reported recent VA outpatient treatment for his right ankle disorder.  With the exception of a few records dated in April 2013, the most recent treatment records from the VA Community-Based Outpatient Clinic (CBOC) in Austin, Texas, are dated from November 2012.  On remand, all pertinent VA treatment records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Tinnitus

A VA addendum medical opinion is necessary before the claim can be decided on the merits.  Specifically, the Veteran was afforded a VA audiological examination in January 2006, but the Veteran denied experiencing tinnitus, so no diagnosis or opinion was provided by the VA examiner.  The Veteran was afforded another VA audiological examination in November 2012.  The VA examiner determined that the Veteran currently had tinnitus.  The VA examiner then concluded that the Veteran's tinnitus was not due to his active military service because his hearing was normal at the time of his military discharge.  However, in Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that, even though a hearing disorder may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing disorder by showing he or she now has a hearing disorder and by submitting evidence that his or her current hearing disability is related to his or her active military service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, the November 2012 examiner provided inadequate rationale for the negative nexus opinion.  The November 2012 examiner also did not consider the Veteran's presumed in-service noise exposure from his service in the Republic of Vietnam as a Field Artilleryman in providing the nexus opinion for the tinnitus.  The Board thus finds that another medical opinion by a VA examiner is needed regarding the etiology of the Veteran's current tinnitus.  The Board needs this opinion to fairly decide his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013); see also 38 C.F.R. § 4.2 (2013) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Skin, Lumbar Spine, and Shoulders

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

Here, the Veteran has current diagnoses related to his lumbar spine and shoulders.  The Veteran was diagnosed with arthritis of the spine by the VAMC in March 2012.  The Veteran was diagnosed with left shoulder rotator cuff tendonitis by the VAMC in June 2012.  April 2013 VAMC X-rays also reveal degenerative changes in both shoulders.  At his Board hearing, the Veteran testified to experiencing a rash on his back.  In a February 2008 statement, the Veteran stated that the rash was on his back and his hands.  An August 2008 VAMC treatment record documents the Veteran's complaints of an intermittent rash.  Regarding in-service incurrences, the Veteran testified at his Board hearing that his lumbar spine and shoulder disorders were incurred in service while carrying heavy rounds on a daily basis in the Republic of Vietnam.  He testified that he sought treatment from a field medic and was given Aspirin, which is not of record in his service treatment records (STRs).  The Veteran's DD-214 Form documents that he served in the Republic of Vietnam as a Field Artilleryman.  Further, at his Board hearing, the Veteran testified that his current skin disorder was due to his exposure to Agent Orange while stationed in the Republic of Vietnam.  The Veteran is presumed to have been exposed to herbicides from his service in the Republic of Vietnam, which is confirmed by his personnel records. 

There are no VA etiology examinations of record with respect to the Veteran's skin, lumbar spine, and shoulders claims.  As the medical and lay evidence supports current diagnoses and in-service incurrences, VA examinations are required to determine the nature and etiology of the claimed skin disorder, lumbar spine disability, and bilateral shoulder disorder.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, supra.

Bilateral Hearing Loss

The Veteran's last VA examination to assess the current severity of his service-connected bilateral hearing loss was in November 2012.  This examination is now over a year old.  Additionally, since that examination, at his March 2013 Board hearing, the Veteran testified that his bilateral hearing loss has worsened since his last VA examination.  The Veteran also argued that the results from his November 2012 VA examination were inadequate, as he did not understand the VA examiner's instructions for half of the examination.  Thus, the Board finds that more recent evidence must be obtained in order to determine the current severity of the Veteran's bilateral hearing loss.  An additional VA examination is therefore necessary to determine the current severity of the service-connected bilateral hearing loss.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (1995).  

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Austin, Texas, VA CBOC, dated since November 2012 that have not been secured for inclusion in the record.  

All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the original January 2007 VA joints examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA joints examination to ascertain the etiology of his currently diagnosed "post traumatic osteoarthritis" of the left ankle.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The examiner must express an opinion addressing whether it is at least as likely as not that the Veteran's currently diagnosed "post traumatic osteoarthritis" of the left ankle is related to his active military service, to include the two documented right ankle sprains in February 1970 and February 1971.

The examiner must consider the Veteran's lay statements regarding the onset of the disorder, in addition to considering the Veteran's lay statements regarding the reoccurrence of symptomatology.  

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record, as well as the medical principles involved, which may reasonable illuminate the medical analysis in the study of this case.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

3.  Ask the original November 2012 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed tinnitus.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The examiner must express an opinion addressing whether it is at least as likely as not that the Veteran's tinnitus is related to his active military service, to include his presumed in-service noise exposure from being a Field Artilleryman in the Republic of Vietnam.

The examiner must consider the Veteran's lay statements regarding the onset of his tinnitus, in addition to considering the Veteran's lay statements regarding the reoccurrence of symptomatology.  

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record, as well as the medical principles involved, which may reasonable illuminate the medical analysis in the study of this case.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

4.  Schedule the Veteran for a VA skin examination to ascertain the nature and etiology of his claimed rash on his back and hands.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The claims file must be made available to and reviewed by the examiner.

The examiner is requested to review all pertinent records associated with the claims file, and offer opinions addressing the following:

* State whether the Veteran has a current skin disorder attributable to his rash on his back and hands.

* If yes, then is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed skin disorder is related to his active military service, to include his presumed in-service herbicide exposure from his Vietnam service?

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record, as well as the medical principles involved, which may reasonable illuminate the medical analysis in the study of this case.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

5.  Schedule the Veteran for a VA spine examination to ascertain the etiology of his currently diagnosed arthritis of the lumbar spine.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The claims file must be made available to and reviewed by the examiner.

The examiner is requested to review all pertinent records associated with the claims file, and offer opinions addressing whether:

* Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed arthritis of the lumbar spine is related to his active military service, to include carrying heavy rounds as a Field Artilleryman during his active military service?

* Is it at least as likely as not that the Veteran's arthritis of the lumbar spine manifested to a compensable degree within one year of his military discharge in February 1972?

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record, as well as the medical principles involved, which may reasonable illuminate the medical analysis in the study of this case.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

6.  Schedule the Veteran for a VA joints examination to ascertain the etiology of his currently diagnosed arthritis of the shoulders and rotator cuff tendonitis of the left shoulder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The claims file must be made available to and reviewed by the examiner.

The examiner is requested to review all pertinent records associated with the claims file, and offer opinions addressing the following:

* Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed arthritis of the shoulders and/or rotator cuff tendonitis of the left shoulder is related to his active military service, to include carrying heavy rounds as a Field Artilleryman during his active military service?

* Is it at least as likely as not that the Veteran's arthritis of the shoulders manifested to a compensable degree within one year of his military discharge in February 1972?

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorders, and comment on whether the Veteran's statements make sense from a medical point of view.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record, as well as the medical principles involved, which may reasonable illuminate the medical analysis in the study of this case.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

7.  Schedule the Veteran for a VA audiology examination to determine the nature and severity of his service-connected bilateral hearing loss.  The claims folder should be provided to the examiner for review.  The examination must include appropriate audiometric and speech discrimination testing of each ear. 

After examining the Veteran and the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the Veteran's service- connected bilateral hearing loss on his functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

8.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



